Citation Nr: 1307778	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

A brief explanation of the procedural history of the Veteran's claim is necessary.  The RO denied the Veteran's claim for service connection for schizophrenia in an October 2006 rating decision.  The Veteran did not perfect an appeal as to this decision.  Thereafter, in a November 2007 correspondence, he requested that his claim be reviewed by a Decision Review Officer.  The RO subsequently informed the Veteran in an April 2008 letter that his November 2007 correspondence was not accepted as a notice of disagreement to the October 2006 rating decision.

In August 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for schizophrenia.  The RO denied the claim to reopen in the September 2008 rating decision.  Thereafter, the Veteran submitted additional statements in support of his claim in December 2008 and January 2009, along with portions of his service treatment records that were already of record.  He also submitted authorization forms for his private psychiatric medical records, thus notifying VA of the existence of additional medical evidence.  The RO also obtained and associated with the claims file VA psychiatric treatment records dated from June to July of 2009.  

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with regard to the September 2008 rating action, by virtue of the receipt of the Veteran's statements, the medical release form, and VA treatment records, VA was in receipt of new and material evidence within one year of a rating decision addressing schizophrenia and VA must relate this evidence back to the claim in 2008.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Thus, the September 2008 rating action did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the September 2008 rating decision has been identified as the rating action currently on appeal.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A remand is required to attempt to obtain service treatment records and service personnel records.  The Veteran claims that during basic training, he was seen by a psychiatrist.  He claims that this occurred in approximately March 1987 at Lackland Air Force Base.  Although the Veteran's service treatment records have been associated with the claims file, his service records do not include records of any psychiatric examinations or treatment.  However, in-service mental health records are usually kept separate from the regular service treatment records.  No attempts to obtain his in-service mental health treatment records have been made.  Accordingly, a remand is required to attempt to obtain these records.

Additionally, the Veteran's claim must be remanded so that his complete service personnel record can be associated with the claims file.  As noted above, the Veteran claims that he was seen by a psychiatric during basic training.  He claims that immediately after, his military occupational specialty (MOS) was changed from aircraft armour as agreed upon at the time of his enlistment to a supply unit.  In support of this contention, the Veteran provided a copy of a Change of Enlistment Agreement form signed in March 1987 reflecting this change in his MOS.  Thus, he alludes that the change in his MOS was related to his in-service psychiatric assessment.  The Veteran also partly attributes his currently diagnosed schizophrenia to this in-service incident.  

The Veteran's complete service personnel records are currently not of record.  In light of the Veteran's contentions, the RO must endeavor to obtain his complete service personnel records so that they may be associated with the evidence of record.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain the Veteran's complete service personnel record.  Moreover, the RO must attempt to obtain any psychiatric and/or hospital clinical records from Lackland Air Force Base in approximately March 1987.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  


2.  The RO must review the evidence of record to ensure that the requested development has been completed in full.  If the development is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

